DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “determine one or more measurement values within the environment, wherein the one or more measurement values relate to the at least one parameter”, however it is unclear how the one or more processors are determining one or more measurement values within the environment without a sensor/sensor signal or saved data to transmit data to be used in determining the measurement values.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz US20100223020.
Regarding claim 1, Goetz discloses an apparatus for performing a sensor calibration (System-10 includes device-34), the apparatus comprising: a memory (memory-84); communication circuitry (Device-34 uses Network-32) configured to communicate with one or more sensing devices (IMD-14); and one or more processors (Processor-76) coupled to the memory, wherein the one or more processors are configured to: identify a sensing device (IMD-14) that has been affixed to a structure (Patient-12), wherein the sensing device senses measurement data relating to at least one parameter of an environment (Paragraph 0035-0038); determine one or more measurement values within the environment (Determines neurostimulation and Drug Therapy needs for the patient), wherein the one or more measurement values relate to the at least one parameter; transmit, via a wireless link (Network-32), the one or more measurement values to the sensing device while the sensing device is affixed to the structure; and receive a confirmation signal from the sensing device indicating that an adjustment to the sensing device has occurred, wherein the adjustment to the sensing device is configured to occur in accordance with the one or more measurement values (See Figs 9-12, Paragraph 0097-0105).
Regarding claim 2, Goetz discloses  to determine the one or more measurement values  (Determines neurostimulation and Drug Therapy needs for the patient), the one or more processors (processor-76) are configured to: determine a first measurement value (electrical pulses) that relates directly to the at least one parameter; determine a second measurement value (drug delivery) that relates indirectly to the at least one parameter, wherein the second measurement value is separate and distinct from the first measurement value; and transmit the first measurement value and the second measurement value to the sensing device. (See Figs 9-12, Paragraph 0097-0105).
Regarding claim 6, Goetz discloses to identify the sensing device (IMD-14), the one or more processors (processor-76) are configured to: determine the at least one parameter that the sensing device is configured to sense; and determine the one or more measurement values that relate to the at least one parameter. (See Figs 9-12, Paragraph 0097-0105).
Regarding claim 10, Goetz discloses a system (system-10) comprising: at least one sensing device (IMD-14); and a calibration device (Device-34), the calibration device configured to calibrate the at least one sensing device  while the at least one sensing device is integrated into a production environment (Patient-12), wherein the calibration device is configured to: utilize a calibration setting (Fig 1, 9-12, Paragraph 0097-0105) to sense data relating to at least one parameter of the production environment, wherein the calibration setting is preset in a development environment that is separate and distinct from the production environment; and communicate the sensed data to the at least one sensing device while the at least one sensing device is integrated into the production environment, wherein the at least one sensing device is configured to perform a calibration of one or more sensor components (Fig 3-4) of the at least one sensing device in response to receiving the sensed data from the calibration device. (See Figs 9-12, Paragraph 0097-0105).
Regarding claim 11, Goetz discloses the one or more sensor components include one or more sensors of the at least one sensing device. (See Figs 3-4, Paragraph 0035-0038)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz US20100223020 in view of Armitage US10697947.
Regarding claim 3, Goetz fails to disclose the apparatus of claim 2.
            However, Goetz fails to disclose the one or more processors are further configured to: obtain the first measurement value from an air quality sensor; obtain the second measurement value from a compensation sensor; determine an output measurement value by performing a compensation algorithm using the second measurement value to determine a compensated output value relating to the first measurement value; and transmit the compensated output value to the sensing device. Armitage discloses the one or more processors (Logic controller-190) are further configured to: obtain the first measurement value from an air quality sensor (Environmental sensor-202 includes air sample sensor-212); obtain the second measurement value from a compensation sensor (meteorological module-200); determine an output measurement value by performing a compensation algorithm using the second measurement value to determine a compensated output value relating to the first measurement value; and transmit the compensated output value to the sensing device (See Figs 15 and 32, Col 18 line 21-62, Col 27 line 26-52, Col 29 line 20 -29)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Armitage into Goetz for the purpose of maintaining or increasing measurement accuracy. The modification would allow for taking into account environmental factors that can negatively affect detection results.
Regarding claim 4, Goetz fails to disclose the apparatus of claim 3.
             However, Goetz fails to disclose the sensing device includes the air quality sensor and the compensation sensor, and wherein the compensation sensor includes one or more of: an altitude sensor, a pressure sensor, a temperature sensor, or a humidity sensor. Armitage discloses the sensing device (environmental sensor-202) includes the air quality sensor (air sample-212) and the compensation sensor (meteorological module-200), and wherein the compensation sensor includes one or more of: an altitude sensor, a pressure sensor, a temperature sensor, or a humidity sensor (Col 10 line 25-45). 
              It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Armitage into Goetz for the purpose of maintaining or increasing measurement accuracy. The modification would allow for taking into account environmental factors that can negatively affect detection results.
Allowable Subject Matter
Claims 5, 7-9 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts such as Goetz and Armitage made available do not teach, or fairly suggest, the sensing device comprises a first sensing device, and wherein the one or more processors are further configured to: identify a second sensing device of the structure; transmit a second set of measurement values to the second sensing device; receive calibration data from the second sensing device, the calibration data indicating a discrepancy with a calibration of the second sensing device; and output, via a computing network, a summary of the calibration data relating to the second sensing device as disclosed in claim 5, calibration of the one or more transform settings includes an adjustment to a slope parameter or an intercept parameter of the one or more transform settings as disclosed in claim 12, or apply a first transform to the first set of measurement input values to determine one or more output measurement values, and in response to an offset between a reference measurement value and the one or more output measurement values, adjust one or more settings of the calibration device, establishing, via communication circuitry of the calibration device, a wireless communication link with a first sensing device of the plurality of sensing device, the first sensing device configured to: obtain, when operating in a second environment, a plurality of sensor inputs that relate to a measurement parameter, and apply a second transform to the sensor inputs to determine a plurality of sensor outputs; wherein the method further comprises: obtaining, via the calibration device, a second set of measurement input values, wherein the second set of measurement input values relate to the measurement parameter; determining, via the calibration device, a second set of output measurement values from the second set of measurement input values in accordance with the first transform, the second set of output measurement values corresponding to the measurement parameter; and utilizing the second set of output measurement values to cause an adjustment to the second transform of the first sensing device as disclosed in claim 17.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855